Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a scanning antenna comprising inter alia: a liquid crystal alignment agent comprising: an alignment film forming material: and an organic solvent wherein the organic solvent contains a compound which has at least two functional groups selected from the group consisting of a methylene group, a methyl group, an ether group, a ketone group, and a hydroxyl group, and does not contain a nitrogen atom a liquid crystal panel, comprising: a liquid crystal layer; a plurality of antenna units arranged in the scanning antenna therein, wherein the a substrate of the liquid crystal panel includes: a thin film transistor (TFT) substrate including a first dielectric substrate, a plurality of TFTs supported by the first dielectric substrate, a plurality of patch electrodes electrically connected to the TFTs; and a first alignment film disposed to cover the TFTs and the patch electrodes and including the alignment film, a second substrate of the liquid crystal panel includes a slot substrate including a second dielectric substrate, a slot electrode supported by the second dielectric substrate and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Asagi et al (US 2019/0221933) teach a scanning antenna comprising: a liquid crystal alignment agent comprising an alignment film forming material and an organic solvent; a pair of first and second substrates disposed with the liquid crystal layer interposed therebetween; a plurality of antenna units arranged in the scanning antenna wherein the first substrate 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845